Citation Nr: 0904964	
Decision Date: 02/11/09    Archive Date: 02/13/09

DOCKET NO.  07-05 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hearing loss.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
tinnitus.  

3.  Entitlement to service connection for hearing loss.

4.  Entitlement to service connection for a low back 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to June 
1968.

This matter comes before the Board of Veterans' Appeals (BVA) 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in  
Nashville, Tennessee.

The issue of entitlement to service connection for bilateral 
hearing loss is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed January 2002 rating decision, the RO 
denied the Veteran's claim of entitlement to service 
connection for bilateral hearing loss.

2.  The evidence added to the record since January 2002, when 
viewed by itself or in the context of the entire record, 
relates to an unestablished fact that is necessary to 
substantiate the claim for service connection for bilateral 
hearing loss.

3.  In the unappealed January 2002 decision, the RO also 
denied the Veteran's claim of entitlement to service 
connection for tinnitus. 
 
4.  The evidence added to the record since January 2002, when 
viewed by itself or in the context of the entire record, does 
not relate to an unestablished fact necessary to substantiate 
the claim for service connection for tinnitus. 

5.  Lumbosacral pathology was not "noted" on the service 
entrance examination, but pre-service private medical 
evidence clearly and unmistakably reflects treatment and 
symptomatology associated with a low back disorder prior to 
service.

6.  The Veteran's low back disorder permanently increased in 
severity during his brief period of active duty service.


CONCLUSIONS OF LAW

1.  The January 2002 rating decision which denied the claim 
of entitlement to service connection for bilateral hearing 
loss is final.  38 U.S.C.A. § 7105 (West 2002).

2.  The evidence received subsequent to the January 2002 
rating decision is new and material, and the requirements to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss have been met.  38 U.S.C.A. §§ 5108, 
5103(a), 5103A, 5107(b), 7105 (West 2002); 38 C.F.R. 
§§ 3.156, 3.159 (2008).

3.  The January 2002 rating decision which denied the claim 
of entitlement to service connection for tinnitus is final.  
38 U.S.C.A. § 7105 (West 2002).

4.  The evidence received subsequent to the January 2002 
rating decision is not new and material; the requirements to 
reopen the claim of entitlement to service connection for 
tinnitus have not been met.  38 U.S.C.A. §§ 5108, 5103(a), 
5103A, 5107(b), 7105 (West 2002); 38 C.F.R. §§ 3.156, 3.159 
(2008).

5.  The Veteran's pre-existing low back disorder was 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1111, 
1113, 1137, 1153, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306(b) (2008).                    




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The Veteran is claiming entitlement to service connection for 
bilateral hearing loss and tinnitus.  The Board observes that 
a rating decision denying service connection for each of 
these disorders was issued in January 2002.

With regard to the Veteran's claim for service connection for 
bilateral hearing loss, the January 2002 rating decision 
determined that bilateral hearing was a preexisting condition 
that had not worsened in severity as a result of active duty 
service.  The RO further determined that tinnitus was not 
demonstrated in service, and the claim was denied because the 
competent medical evidence did not relate his tinnitus to 
active duty service.  He did not appeal the RO's 
determinations, and the January 2002 rating decision became 
final.  See 38 C.F.R. § 7105.  

In December 2005, the Veteran requested that his claims of 
entitlement to service connection for bilateral hearing loss 
and tinnitus be reopened.  Based on the procedural history 
outlined above, the issues for consideration are whether new 
and material evidence has been received to reopen these 
claims.  

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  
Under the relevant regulation, "new" evidence is defined as 
evidence not previously submitted to agency decision-makers.  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under 38 U.S.C.A. § 5108.  See Moray v. 
Brown, 5 Vet. App. 211, 214 (1993).  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

VA may then proceed to evaluate the merits of the claim on 
the basis of all evidence of record, but only after ensuring 
that the duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied.  See Elkins v. 
West, 12 Vet. App. 209 (1999); but see 38 U.S.C.A. § 5103A 
(eliminates the concept of a well-grounded claim).

Because the Board has the jurisdictional responsibility to 
consider whether it was proper to reopen the claim, 
regardless of the RO's determination on the question of 
reopening, the Board will determine whether new and material 
evidence has been received and, if so, consider entitlement 
to service connection on the merits.  Jackson v. Principi, 
265 F.3d 1366, 1369 (Fed Cir. 2001); Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996). 

The evidence of record at the time of the last final rating 
decision in January 2002 consisted of service treatment 
records, including a January 1968 pre-induction examination 
which noted hearing loss and mild scarring in the right ear, 
the Veteran's statements alleging an in-service ear trauma 
due to a grenade explosion, and VA outpatient treatment 
reports reflecting a diagnosis of sensorineural hearing loss 
and complaints of tinnitus in the right ear.

With regard to the Veteran's claim for bilateral hearing 
loss, because the record at the time of the final January 
2002 rating decision included the January 1968 pre-induction 
examination, which noted a preexisting condition of hearing 
loss due to childhood otitis, the claim for service 
connection for hearing loss was denied.  The RO explained 
that the competent medical evidence did not relate his 
current bilateral hearing loss to service.   

The evidence regarding hearing loss added to the record since 
the January 2002 rating decision included additional 
statements by the Veteran purporting to establish a causal 
connection between his hearing loss and in-service acoustic 
trauma, VA outpatient treatment records, a September 2006 VA 
opinion suggesting that his present diagnosis of hearing loss 
was related to service, and Social Security Administration 
(SSA) records.  
 
Of the new evidence provided since the January 2002 rating 
decision, the September 2006 VA medical opinion and SSA 
records had not previously been submitted to agency 
decisionmakers and are not cumulative or redundant of other 
evidence of record.  As such, that evidence is new under 
38 C.F.R. § 3.156(a).  

Moreover, the September 2006 VA medical opinion suggested a 
causal relationship between the Veteran's current bilateral 
hearing loss and service, which was not shown at the time of 
the last final denial.  Therefore, as the evidence relates to 
an unestablished fact of a medical nexus which necessary to 
substantiate the claim, it is found to be material.  

Accordingly, as the evidence is both new and material, the 
claim for service connection for bilateral hearing loss is 
reopened.  To this extent, his appeal is granted, and the 
issue of entitlement to service connection for bilateral 
hearing loss will be addressed below.  

As to the Veteran's claim for tinnitus, however, the Board 
finds that his application to reopen fails because the new 
evidence submitted does not relate to an unestablished fact 
and does not raise a reasonable possibility of substantiating 
his claim for service connection for tinnitus.  

As stated above, the Veteran's claim for service connection 
for tinnitus was denied because the service treatment records 
were absent of complaints of tinnitus and did not otherwise 
indicate that he was subjected to and experienced residuals 
associated with a grenade explosion.    

With regard to the VA outpatient records submitted after the 
January 2002 rating decision, as well as the Veteran's 
statements asserting a causal connection between his tinnitus 
and active duty service, while this evidence is new, it 
redundant of previously considered evidence and not 
sufficient to reopen the claim.

Further, the remaining new evidence of record submitted since 
the January 2002 rating decision, including the September 
2006 VA medical opinion and SSA records, is not pertinent to 
the issue of medical causation for the claim for tinnitus.  
Specifically, the September 206 VA medical opinion addresses 
the Veteran's diagnosis of bilateral hearing loss only, and 
the SSA records, which indicate a current diagnosis of 
tinnitus, likewise are not pertinent to the issue of a 
relationship between his current complaints of tinnitus and 
active duty service.  

Therefore, the Board finds that new evidence submitted does 
not relate to an unestablished fact and does not raise a 
reasonable possibility of substantiating the Veteran's claim 
for service connection for tinnitus.  Accordingly, as the 
evidence associated with the claims file is not both new and 
material, this issue is not reopened.  

Service Connection Claim for a Low Back Disorder

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131.  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 
C.F.R. § 3.303(d). 

For purposes of establishing service connection under 
38 U.S.C.A. § 1110, every veteran shall be taken to have been 
in sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. 
§§ 1111, 1132, 1137; 38 C.F.R. § 3.304(b).  

Essentially, to rebut the presumption of sound condition 
under 38 U.S.C.A. § 1111, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003); 
see also Cotant v. Principi, 17 Vet. App. 116, 123-30 (2003) 
(detailing legislative history relating to presumption of 
soundness and the possibility that the omission of the 
relevant language from 
38 C.F.R. § 3.304(b) was unintentional and that 38 C.F.R. § 
3.304(b) should be construed as consistent with the VA's pre-
February 1961 regulations).  

Specifically, VAOPGCPREC 3-2003 held that the claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  It was determined 
that the provisions of 38 C.F.R. § 3.304(b) are inconsistent 
with 38 U.S.C.A. § 1111 insofar as § 3.304(b) states that the 
presumption of sound condition may be rebutted solely by 
clear and unmistakable evidence that a disease or injury 
existed prior to service.  It was concluded that 38 C.F.R. § 
3.304(b) is invalid and should not be followed.  

Regarding the provisions of 38 C.F.R. § 3.306(b), providing 
that aggravation may not be conceded unless the pre-existing 
condition increased in severity during service, it was 
determined that this properly implements 38 U.S.C.A. § 1153, 
which provides that a pre-existing injury or disease will be 
presumed to have been aggravated in service in cases where 
there was an increase in disability during service.  The 
requirement of an increase in disability in 38 C.F.R. § 
3.306(b) applies only to determinations concerning the 
presumption of aggravation under 
38 U.S.C.A. § 1153, and does not apply to determinations 
concerning the presumption of sound condition under 38 
U.S.C.A. § 1111.

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  This includes medical facts and principles 
that may be considered to determine whether the increase is 
due to the natural progression of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(b) (2008).  

Moreover, "temporary or intermittent flare-ups of a pre-
existing injury or disease are not sufficient to be 
considered aggravation in service unless the underlying 
condition, as contrasted to symptoms, is worsened."  Crowe 
v. Brown, 7 Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 
1 Vet. App. 292, 297 (1991).  However, the increase need not 
be so severe as to warrant compensation.  Browder v. 
Derwinski, 1 Vet. App. 204, 207 (1991).

Nonetheless, silence of the record on this point may not be 
taken as indication of no aggravation, an opinion must be 
provided.  See Verdon v. Brown, 8 Vet. App. 529 (1996); Wisch 
v. Brown, 8 Vet. App. 139 (1995).  Further, such medical 
questions must be addressed by medical experts.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

In this case, the Board finds that a low back disorder was 
not "noted" at the time of the Veteran's examination, 
acceptance, and enrollment into active service.  According to 
his pre-induction examination at the time of entrance into 
service in January 1968, "normal" findings of the spine 
were noted.   Additionally, at the entrance examination, he 
reported that he did not have recurrent back pain. 

Because the Veteran's low back disorder was not "noted" 
upon service entrance, he is entitled to the statutory 
presumption that he was of sound condition, and clear and 
unmistakable evidence must be shown in order to rebut the 
presumption.

In determining whether the presumption is rebutted by clear 
and unmistakable evidence, the Board notes that while the 
Veteran initially alleged that his back was fine until 
service in 1968.  However, according to a May 1968 Medical 
Board examination, approximately two months after his 
entrance, he informed the examiner that he originally injured 
his low back while surfing two years prior and reinjured his 
back again while driving a motorcycle prior to service.  
Moreover service X-rays taken in April 1968 reported a 
pertinent clinical history of an old back injury.    

The Veteran later conceded in an October 2001 statement that 
he was involved in a motorcycle accident prior to service 
"but had no lasting damage."  The Board recognizes that the 
Veteran is competent to report symptomatology as it comes to 
him through his senses and observations.  Layno v. Brown, 6 
Vet. App. 465, 470 (1994).  However, as a lay person, he is 
not competent to offer opinions on medical diagnosis, and the 
Board may not accept unsupported lay speculation with regard 
to this medical issue.  See Moray v. Brown, 5 Vet. App. 211 
(1993); Espiritu v. Derwinski, 2 Vet. App. 482 (1992).   

Moreover, service treatment records indicate that the 
Veteran's low back disorder preexisted service.  Of 
particular importance, the May 1968 Medical Board examiner 
indicated that the Veteran sought treatment for complaints of 
low back pain as early as his third week of basic training.  
Additionally, after physical examination, the Medical Board 
examiner specifically opined that the Veteran was unfit for 
duty as a result of his low back disorder, diagnosed as 
chronic lumbosacral strain, "which existed prior to 
service."  Further, according an October 2000 post-post 
service treatment report from the Veteran's private 
physician, a "[r]eview of the records are consistent with 
scoliosis prior to military enlistment."

Although the Veteran now, many years after service, states 
that his low back disorder was incurred during active duty 
service, the contemporaneous information provided by him at 
the time during service, along with the findings of the May 
1968 Medical Board examination and post-service medical 
evidence, clearly and unmistakably establishes that a low 
back disorder preexisted service.

The United States Court of Appeals for the Federal Circuit 
has recognized the Board's "authority to discount the weight 
and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  While not questioning the sincerity of the Veteran's 
contentions, the Board nonetheless finds his contemporaneous 
history at the time of his service to be of more probative 
value than his current recollections of events many years 
after service.  

Because clear and unmistakable evidence of a preexisting low 
back disorder is shown, the presumption of soundness is 
rebutted.  Accordingly, the Board will next consider whether 
the Veteran's preexisting low back disorder was aggravated by 
active duty service.  

As an initial matter, the Board notes that there is no pre-
service medical evidence of record reflecting any complaints 
for or treatment associated with the Veteran's low back 
disorder prior to service.  However, as stated above, the 
service treatment records revealed a back injury while 
surfing two years prior to service, indicating that he 
initially injured his low back in 1966.  

Further, it was noted that he was involved in a motorcycle 
accident and reinjured his back three months prior to the May 
1968 Medical Board examination report, suggesting that the 
accident occurred around February 1968, which was after his 
pre-induction service entrance examination in January 1968 
but before his entrance into active military service.  
However, a March 2006 VA examination reported conflicting 
reports regarding the time frame in which the accident 
occurred.  

The Board also notes that there are additional conflicting 
histories are of record regarding his back injury.  For 
example, a March 2000 private report noted that the Veteran's 
initial injury incurred in service but he was later reinjured 
in post-service employment; a SSA examination from September 
2000 indicated that his back problems started with a 
motorcycle accident; 2001 statements from his wife and 
sister-in-law indicated that his pain began prior to service 
in 1965 but began affecting his daily living in 1968; a 
January 2002 SSA examination revealed that his problems 
started in 1997; and a private examination in January 2002 
indicated that his back first bothered him in 1968 but that 
lifting and construction work after his military service made 
the pain worse.

Despite the conflicting factual reports governing the back 
injury, the medical evidence of record suggests that the 
Veteran's low back disability was aggravated by active duty 
service.  According to an April 2004 VA examination and 
review of the claims file, the VA examiner opined that it was 
"as likely as not" that the veteran's low back disorder was 
incurred in or aggravated by service.  In coming to this 
conclusion, the examiner found that, while his back disorder 
was a preexisting condition, it was aggravated by active duty 
service beyond the natural progression of the disease.

Further, in October 2005, the Veteran's private physician 
indicated that he believed that the Veteran's back disorder 
was related to service.  Although an adequate discussion of 
the reasons and basis for this decision was omitted, in a 
later VA examination of March 2006, a VA examiner again 
reviewed the claims file and determined that it was "as 
likely as not" that the back disability was further injured 
during active duty training.  

In this regard, the March 2006 VA examiner specifically 
opined that the Veteran's back disability "was likely 
aggravated by injury in the service."  In an addendum to 
this opinion in August 2006, the VA examiner stated that, 
given the inconsistencies of record, he was unable to 
determine whether the issue was a service-connected injury or 
simply an aggravation of a back disability.  

Given the positive medical opinions of record suggesting that 
the Veteran's preexisting back disorder was aggravated by 
service, the Board finds that his disorder became permanently 
worse during his period of active service.  

After carefully reviewing all the evidence on file, the Board 
finds no adequate basis to reject the competent medical 
evidence and VA opinion of record that is favorable to the 
Veteran, based on a rational lack of credibility or probative 
value.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997); Evans v. West, 12 Vet. App. 22, 26 (1998).  
Accordingly, the Board resolves doubt in the Veteran's favor 
and finds that the evidence supports service connection for a 
low back disorder.  As such, the appeal is granted. 

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

With regard to the Veteran's claim for service connection for 
a low back disorder, the Board is granting in full the 
benefit sought on appeal.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either 
the duty to notify or the duty to assist, such error was 
harmless and need not be further considered.   

As to the claim for service connection for bilateral hearing 
loss, the claim is being reopened.  Thus, no further notice 
is needed under Kent.  However, as to the remaining request 
to reopen his claim for service connection for tinnitus, VA 
must both notify a claimant of the evidence and information 
that is necessary to reopen the claim and notify the claimant 
of the evidence and information that is necessary to 
establish entitlement to the underlying claim for the benefit 
that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 
(2006).  

To satisfy the requirements set forth in Kent, VA is required 
to look at the bases for the denial in the prior decision and 
to provide the claimant with a notice letter that describes 
what evidence would be necessary to substantiate those 
elements required to establish service connection that were 
found insufficient in the previous denial.  

In this case, the notice letter provided to the Veteran in 
April 2006 included the criteria for reopening a previously 
denied claim and the criteria for establishing service 
connection and provided him with accurate information 
concerning why his claim for tinnitus was previously denied 
in the January 2001 rating decision.   Therefore, the Board 
finds that the requirements set forth Kent have been met.

With respect to the Dingess requirements, in April 2006 the 
RO provided the Veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issues on appeal.  

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of 
the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, the RO obtained VA treatment records and SSA 
records, and the Veteran submitted statements on his behalf.  
In addition, he was afforded VA medical examinations in April 
2004 and March 2006 regarding his low back disorder, and a 
specific VA medical opinion was provided on the issue.  

Further, with regard to his claims to reopen, a specific VA 
medical opinion or examination is not needed to consider 
whether he has submitted new and material evidence but, 
rather, the Board has reviewed all the evidence submitted to 
the claims file since the last final denial.  Therefore, the 
Board finds that all necessary development has been 
accomplished, and appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance to the Veteran is 
required to fulfill VA's duty to assist in the development of 
the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).


ORDER

New and material evidence having been received, the Veteran's 
application to reopen a claim of entitlement to service 
connection for bilateral hearing loss is granted.  The appeal 
is allowed to this extent.

New and material evidence not having been received, the 
Veteran's application to reopen a claim of entitlement to 
service connection for tinnitus is denied.

Service connection for a low back disorder is granted.




REMAND

Having found that the Veteran's claim for service connection 
for bilateral hearing loss should be reopened, the Board 
finds that additional development is required to satisfy VA's 
obligations under the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
(as amended) and 3.326(a) (2008).   

The Board notes that the Veteran has offered statements 
regarding noise exposure and hearing problems he experienced 
as a result of service.  Furthermore, a September 2006 VA 
opinion reflects current diagnoses of hearing loss and 
indicates that this disorder is related to his military 
service.  

However, there is insufficient competent medical evidence of 
record to make a decision on the claim.  Specifically, the 
private medical evidence does not include an audiometric 
examination or speech recognition scores as required to 
demonstrate a current hearing loss disability pursuant to 
38 C.F.R. § 3.385 (2008).  

Further, the September 2006 VA opinion did not consider the 
January 1968 pre-induction examination demonstrating hearing 
loss upon entrance to service and his past employment history 
in construction, maintenance, and boat building, or provide 
adequate reasons and bases for finding that his hearing loss 
was related to service.  

Therefore, the Board finds that an audiometric examination 
and medical opinion is required to determine the nature and 
etiology of the Veteran's bilateral hearing loss.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain outpatient treatment records 
from the Vista Mountain VA Medical Center 
for the period from December 2001 to the 
present.  Any negative search result 
should be noted in the record.  

2.  Schedule the Veteran for an 
appropriate audiology examination to 
determine the nature and etiology of his 
bilateral hearing loss.  The examiner 
should be provided with the claims file 
for review in conjunction with this 
examination.  

The examiner is requested to offer an 
opinion as to whether it is at least as 
likely as not (a 50 percent probability 
or higher) that the bilateral hearing 
loss, if shown, is related to service.  
All opinions are to be accompanied by a 
clear rationale consistent with the 
evidence of record.

3.  The RO should then readjudicate the 
claim for entitlement to service 
connection for bilateral hearing loss.  

If the benefit sought is not granted, the 
Veteran and his representative should be 
furnished a supplemental statement of the 
case and be afforded an opportunity to 
respond.  The case should then be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



 Department of Veterans Affairs


